963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  R. T. BOINEAU;  Boineau's Incorporated, Debtors.Robert T. Boineau, Sr., Plaintiff-Appellant,v.Ralph C. MCCULLOUGH, II, Trustee for Boineau's Incorporated,Defendant-Appellee.
No. 91-1184.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 31, 1992Decided:  May 26, 1992

Robert Trippett Boineau, Sr., Appellant Pro Se.
Harry L.  Goldberg, Richard Robert Gleissner, FINKEL, GOLDBERG, SHEFTMAN & ALTMAN, P.A., Columbia, South Carolina, for Appellee.
Before PHILLIPS, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
R. Trippett Boineau appeals from a district court order affirming the bankruptcy court's order awarding to the trustee interim attorney fees arising out of the reorganization under Chapter 11 of the debtor corporation which Boineau previously managed.  This Court has jurisdiction over appeals from final orders.  See 28 U.S.C.A. §§ 158(d) and 1291 (1988 and Supp. 1991).  District court orders affirming interim fee awards are not final and thus not appealable to the Court of Appeals.   See In re Stable Mews Associates, 778 F.2d 121 (2d Cir. 1985);   In re Callister, 673 F.2d 305 (10th Cir. 1982).


2
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We deny the trustee's request for sanctions made pursuant to Federal Rule of Appellate Procedure 39(a).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED